COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ricardo Cazarez v. The State of Texas

Appellate case number:    01-18-00345-CR

Trial court case number: 1562149

Trial court:              208th District Court of Harris County

       This Court issued an order on June 20, 2019, granting counsel’s motion to withdraw and
ordering the trial court to appoint new counsel. Although the Court requested the filing of a
supplemental clerk’s record containing the appointment of new counsel, no supplemental clerk’s
record was filed, but new counsel has been appointed and has filed a designation of lead counsel.
       Accordingly, the appeal is ordered reinstated on the active docket. Appellant’s brief is due
within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower___
                    Acting individually  Acting for the Court


Date: _August 29, 2019____